         Case 1:18-cr-00201-DLC Document 172 Filed 08/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :                18cr201 (DLC)
                                         :
 ASSANA TRAORE,                          :                     ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On August 22, 2020, Stephen Turano, Esq., former counsel

for the defendant, requested that this Court reappoint him nunc

pro tunc so that he may submit a Criminal Justice Act (“CJA”)

voucher for work performed in connection with the defendant’s

submissions to the Bureau of Prisons and prepared (but not

filed) submission to this Court for compassionate release.

Accordingly, it is hereby

     ORDERED that Mr. Turano is reappointed nunc pro tunc for

the purpose of submitting a CJA voucher for work performed in

connection with the defendant’s case.


Dated:       New York, New York
             August 25, 2020
